UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 03-6324



RANDOLPH THOMPSON,

                                                Petitioner - Appellant,

          versus


ATTORNEY GENERAL     OF   THE    COMMONWEALTH   OF
VIRGINIA,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
3577-MJG)


Submitted:   May 19, 2003                       Decided:   June 18, 2003


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randolph Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Randolph Thompson, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).        An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).    Habeas corpus relief may be granted only if the state

court’s decision is contrary to, or an unreasonable application of,

clearly established federal law as determined by the Supreme Court,

or   the   state   court’s    decision       was    based    on   an   unreasonable

determination of the facts.           28 U.S.C. § 2254(d).         This Court may

only grant a certificate of appealability if the appellant makes a

substantial showing of the denial of a constitutional right.                      28

U.S.C. § 2253(c)(2).      The relevant inquiry is whether “‘reasonable

jurists    would   find   the    district          court’s   assessment     of   the

constitutional claims debatable or wrong.’” Miller-El v. Cockrell,

123 S. Ct. 1029, 1040 (2003) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)).      We have independently reviewed the record and

conclude    that   Thompson     has    not    made     the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          DISMISSED


                                         2